                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT INDIANA

 THE ESTATE OF TANNER YEPSEN,
 KEITH YEPSEN, and LYNNETTE
 YEPSEN,

                 Plaintiffs,

                        v.                                CAUSE NO.: 2:18-CV-207

 THE CITY OF CROWN POINT, PETE
 LAND AS CROWN POINT CHIEF OF
 POLICE, OFFICER SMULSKI, OFFICER
 WIDENER, OFFICER CAREY, and THE
 CROWN POINT POLICE DEPARTMENT,

                 Defendants.

                                     OPINION AND ORDER

       The Plaintiffs in this cause, The Estate of Tanner Yepsen, and Tanner’s parents, Keith

and Lynnette Yepson, filed suit against the City of Crown Point, the Crown Point Chief of

Police, and three Crown Point Police Officers, alleging violations of federal and state law in

connection with Tanner’s death by suicide on December 17, 2015. The Amended Complaint

[ECF No. 3], initially filed in state court, alleges that the Defendants’ actions resulted in a state-

created danger in violation of Due Process Clause of the Fourteenth Amendment to the United

States Constitution. The Amended Complaint alleges that the City of Crown Point and Chief of

Police are responsible under state law theories of negligence and respondeat superior. The

Defendant removed the case to federal court and filed a Motion to Dismiss [ECF No. 8] pursuant

to Federal Rule of Civil Procedure 12(b)(6). The Motion is fully briefed and ripe for

consideration.
                                COMPLAINT ALLEGATIONS

       This case involves the suicide of eighteen-year-old Tanner Yepsen on December 17,

2015. On that date, Tanner called 911 and reported that he was having mental and emotional

difficulties and was going to harm himself and others. In response, Crown Point Police officers

arrived at the residence where Tanner lived with his parents. Officers met with Tanner near the

street in front of his house. Additional officers met with Keith and Lynnette Yepsen inside their

residence. During this conversation, the Yepsens informed officers that Tanner suffered from a

mental condition and was taking prescription drugs. They also informed officers that guns were

kept inside the residence. Shortly thereafter, the officers left the residence and the scene. They

did not take any affirmative action to remove Tanner from the apartment complex, offer to take

him for an evaluation, or remove the guns from the residence or otherwise ensure that the guns

were secured and unavailable to Tanner.

       After the officers left, Tanner reentered the residence, acquired more of his medication,

and secured a handgun. A call to 911 was placed and multiple officers arrived at the scene.

Tanner later died of a self-inflicted gun-shot wound.

       With respect to their claim under 42 U.S.C. § 1983, the Plaintiffs allege that

       [t]he actions and inactions of the Defendants resulted in a violation of the 14th
       Amendment and resulted in a state created danger. The Officers actions, or
       inactions, which included arriving at the home and separating Tanner from his
       parents and then, leaving without taking any action created a danger, among other
       things by giving a false sense of resolution, that ultimately led to the wrongful death
       of Tanner Yepsen.

(Am. Compl. ¶ 27.)




                                                  2
                                             ANALYSIS

        Under Rule 8’s pleading requirements, a Plaintiff must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” that is sufficient to provide

the defendant with “fair notice” of the claim and its basis. Fed. R. Civ. P. 8(a)(2). To assure that

a pleading suffices to give effective notice to the opposing party, a complaint must contain facts

that are sufficient, when accepted as true, to “state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Pleadings that fail to meet this

standard are subject to dismissal under Federal Rule of Civil Procedure 12(b)(6). Although the

court must accept as true all well-pleaded facts and draw all permissible inferences in the

Plaintiff’s favor, it need not accept as true “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly 550 U.S. at 555). Legal conclusions can provide a complaint’s framework, but

unless well-pleaded factual allegations move the claims from conceivable to plausible, they are

insufficient to state a claim. Id. at 680. A plaintiff can also plead himself out of court if he pleads

facts that preclude relief. See Atkins v. City of Chi., 631 F.3d 823, 832 (7th Cir. 2011).



        A. Section 1983 Due Process Claim

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: “(1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of

state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). The Plaintiffs allege that the

Defendants violated their constitutional due process rights. Nothing in the Due Process Clause

requires the state to affirmatively protect people from harm by private actors. DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989) (noting that the Due Process



                                                   3
Clause “is phrased as a limitation on the State’s power to act, not as a guarantee of certain

minimal levels of safety and security”). However, the DeShaney Court also recognized that “in

certain limited circumstances the Constitution imposes upon the State affirmative duties of care

and protection with respect to particular individuals.” Id. at 198. The Seventh Circuit has

acknowledged two such “limited circumstances”: “One exists if the state has a ‘special

relationship’ with a person, that is, if the state has custody of a person, thus cutting off alternate

avenues of aid. The other is the state-created danger exception.” Monfils v. Taylor, 165 F.3d 511,

516 (7th Cir. 1998) (internal citations omitted).

        The Plaintiffs in this action are relying on the state-created danger exception, which

permits plaintiffs to state claims for civil rights violations if they “allege state action that creates,

or substantially contributes to the creation of, a danger or renders citizens more vulnerable to a

danger than they otherwise would have been.” Reed v. Gardner, 986 F.2d 1122, 1126 (7th Cir.

1993). This exception consists of three elements: (1) the state, by its affirmative acts, created or

increased a danger faced by an individual; (2) the state’s failure to protect that individual from

danger was the proximate cause of his injury; and (3) the state’s failure to protect shocks the

conscience. Id.

        For example, in Reed, the police officer defendants arrested the driver of a car, but not

the intoxicated passenger who was left in the car with the driver’s car keys. The drunk passenger

used the keys to drive away and crashed into the plaintiffs’ car killing a pregnant woman and

injuring five other passengers. 986 F.2d at 1123–24. Although the panel noted that “we have

been hesitant to find § 1983 liability outside the custodial setting,” it found that the officers in

this case “initiated the state action” and that the “state intervention created the dangerous

condition, a drunk driver on the road.” Id. at 1126. Notably, had the complaint alleged that the



                                                    4
driver who the officers arrested and removed from the scene was also intoxicated, it would not

have stated a claim for deprivation of constitutional rights under § 1983 because “exchanging

one drunk driver for another” poses the “same danger.” Id. at 1125. Under that scenario, “[t]he

state action [would] not [have] place[d] individuals in a position of danger that otherwise they

would not have faced.” Id.

       Turning to the allegations in this case, nothing suggests that the Defendants created the

risk of suicide. That risk existed before police responded to the 911 call. Therefore, to satisfy the

first element of the state-created danger exception, the factual allegations must plausibly suggest

that the Defendants’ actions increased the risk that Tanner would commit suicide. On that point,

the Seventh Circuit has cautioned “that ‘create or increase’ must not be interpreted so broadly as

to erase the essential distinction between endangering and failing to protect. If all that were

required was a causal relation between inaction and harm, the rule of DeShaney would be

undone.” Sandage v. Bd. of Comm’rs of Vanderburgh Cty., 548 F.3d 595, 599 (7th Cir. 2008).

       The Seventh Circuit has had occasion to consider state-created danger cases involving

suicide. For example, in Collignon v. Milwaukee County, 163 F.3d 982 (7th Cir. 1998), parents

sought help from the police department after their twenty-eight–year–old son, who suffering

from paranoid schizophrenia, left his parents’ home unannounced. They told the officers about

his mental health history and strange behavior. 163 F.3d at 985–86. The police found Collignon,

took him into custody, and released him at 1:30 a.m. Later that day, Collignon left his parents’

home again and this time committed suicide. Id. at 986. The parents sued under a state-created

danger theory, alleging that although they informed the officers about Collignon’s “bizarre

behavior” and that he was “suicidal,” and “requested that [he] be taken into custody immediately

for the purpose of initiating emergency detention procedures,” the officers released the decedent.



                                                  5
Id. at 991. The officers’ conduct, the parents charged, “exposed [Collignon] to a greater risk of

suicide” within the meaning of the state-created danger line of cases. Id. at 992.

       The Seventh Circuit held that the parents had no viable due process claim. Relying on

DeShaney, the court observed that:

       [A] State’s failure to protect an individual against private violence simply does not
       constitute a violation of the Due Process Clause. Thus, the plaintiffs cannot base
       their claims on the assertion that [the defendants] had an obligation to stop [the
       decedent] from committing suicide once he had been released from the jail.
       Similarly, the plaintiffs cannot claim that the . . . defendants should have
       involuntarily committed [the decedent] to a mental health facility: Due process
       protects people from being unlawfully restrained; it provides no right to be
       restrained, lawfully or otherwise.

Id. at 987 (internal quotation marks and citations omitted).

       Under Collignon, the Plaintiffs cannot claim that the Defendants violated Tanner’s

substantive due process rights by allowing him to stay at his home in the care of his parents. (See

Am. Compl. ¶ 16 (alleging that the Defendants “did not offer to take Tanner for help or

evaluation of his mental condition”); id. ¶ 18 (complaining that the Defendants did not “remove

Tanner Yepsen from the apartment complex”).) The Plaintiffs assert that Collignon is

distinguishable because it involved a detainee in the prison system. The Court does not agree that

Collignon is distinguishable in this way. Collignon did not commit suicide while he was detained

or otherwise restrained, but after he was released from police custody.

       The Plaintiff also attempts to distinguish Martin v. Shawano-Gresham School District,

295 F.3d 701 (7th Cir 2002), another case involving suicide. The basis for the Plaintiffs’

argument is not on point. The Plaintiff argues that the case is distinguishable because the court

“relied on the fact that there was no evidence that the defendant had knowledge that the deceased

previously attempted suicide,” but here the Defendants had “culpable knowledge” as they “were

called to the scene specifically as a result of a 911 call by Tanner stating that he was going to


                                                  6
harm himself.” (Pl.’s Mem. in Resp. 3, ECF No. 12.) Contrary to the Plaintiff’s argument, the

court in Martin did not consider the defendant’s awareness of the decedent’s risk of harming

herself as pertinent to the due process analysis. Instead, it held that “[t]he alleged knowledge of

[the decedent’s] fragile emotional state is irrelevant for purposes of the due process clause.” 295

F.3d at 710.1 This was so because, regardless of whether the defendants should have been on

notice that the decedent was at risk to commit suicide when it suspended her from school,

        the Constitution does not require the school to act affirmatively in the ways the
        plaintiffs claim (providing her with counseling after school hours or keeping her at
        school after hours until her parents could pick her up), unless the state created or
        increased the danger in the first instance. Here the defendants did not create or
        increase the risk that [the decedent] would commit suicide, and therefore they did
        not have an affirmative obligation to protect [the decedent] after school hours.

Id. Likewise, here, the Amended Complaint focuses on affirmative actions that the Constitution

did not require that the Defendants take, absent any affirmative acts by the Defendants that

created or increased the risk that Tanner would commit suicide.

        Even if the Court ignored the language of the Amended Complaint that, on its face,

would preclude relief (See Am. Compl. ¶ 14 (alleging that officers left “[s]hortly after arriving

and taking no affirmative action”) (emphasis added)), the Court could not find that the pleading

describes actions by the Defendants that placed Tanner in a position of greater danger than he

already faced. See Sandage, 548 F.3d at 600 (“When courts speak of the state’s ‘increasing’ the

danger of private violence, they mean the state did something that turned a potential danger into

an actual one, rather than that it just stood by and did nothing to prevent private violence.”). The

Plaintiffs speculate that Tanner’s parents would have been aware of the continued need for

involvement and prevented Tanner’s suicide had the Defendants not given a false sense of


1
 Although the court noted that the knowledge of risk would be relevant to the deliberate indifference
inquiry, the court did not reach that issue because it concluded that the defendants did not create or
increase the risk of suicide. 295 F.3d at 710, n.10.

                                                    7
resolution by leaving the premises without providing additional assistance. The essence of the

Plaintiff’s claim—that the Defendants created a “false sense of resolution” by failing to take

additional action—is not legally distinct from a failure to intervene, which is not actionable

under the Due Process Clause. See DeShaney, 489 U.S. at 201; Wilson-Trattner v. Campbell, 863

F.3d 589, 594 (7th Cir. 2017) (rejecting as indistinguishable from DeShaney the plaintiff’s claim

that police officers’ ineffectual response to domestic abuse increased the plaintiff’s risk by

“indirectly emboldening” the abuser “to continue to mistreat her”). Absent a level of speculation

that is not tolerable under federal pleading standards, there is nothing to suggest that Tanner was

in less danger before the Defendants responded to his 911 call. Cf. Doe v. Vill, of Arlington

Heights, 782 F.3d 911 (7th Cir. 2015) (finding no state-created danger where the court could

only speculate whether the defendant made the plaintiff worse off). To find otherwise would be

to interpret “create or increase . . . so broadly as to erase the distinction between endangering and

failing to protect.” See Sandage, 548 F.3d 599 (warning against such a construction).

       For their § 1983 claim, the Plaintiffs do not plead facts that suggest “more than a sheer

possibility,” Iqbal, 556 U.S. at 678, that the Defendants acted unlawfully. The claim is, therefore,

dismissed.



       B. State Law Claims

       The City Defendants assert that the Federal Tort Claims Act provides them with

immunity from the Plaintiffs’ negligence claims. For their part, “the plaintiffs concede that the

Indiana state claim[s] would be barred.” (Pls.’ Mem. 4.) Accordingly, the state law tort claims

will be dismissed.




                                                  8
       C. Impact of Dismissal

       The Plaintiffs no longer have a right to amend their pleading as a matter of course. See

Fed. R. Civ. P. 15(a)(1) (providing for amendment as a matter of course within 21 days after

service of the original pleading or 21 days after service of a motion under Rule 12(b)(6)).

Ordinarily, when a court dismisses an original complaint under Rule 12(b)(6), the plaintiff

should be given at least one opportunity to try to amend the complaint before the entire action is

dismissed. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519 (7th Cir. 2015).

Although leave to amend should be freely given when justice so requires, see Fed. R. Civ. P.

15(a), and a court should generally grant leave to amend after granting a motion to dismiss, it

need not grant leave when “it is certain from the face of the complaint that any amendment

would be futile or otherwise unwarranted.” Runnion, 786 F.3d at 519–20 (quoting Barry Aviation

Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 (7th Cir. 2004)).

       In this case, although it is unclear what repleading would accomplish—the Defendants’

actions will presumably not change—the Court will not conduct a futility analysis unless it

becomes appropriate in the context of the Plaintiffs seeking leave to amend under Rule 15(a)(2).



                                         CONCLUSION

       For the reasons stated above, the Court GRANTS the Defendants’ Motion to Dismiss

[ECF No. 8]. Any motion for leave to amend the complaint is to be filed by January 15, 2019. If

no motion is filed by that date, the Clerk will be directed to enter judgment and close this case.

       SO ORDERED on December 13, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT



                                                 9
